Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         17-JUL-2019
                                                         02:27 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



         THOMAS RUSSI AND CHRISTINE RUSSI, Petitioners,

                                 vs.

           COMMISSION ON JUDICIAL CONDUCT, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon review of the May 25, 2019 email from Thomas and

Christine Russi to the Chief Justice of this court, which on

June 25, 2019, we deemed to be a petition for writ of mandamus

which seeks relief from a May 22, 2019 disposition by the

Commission on Judicial Conduct of a complaint submitted earlier

to the Commission by the Russis, we conclude that nothing in the

record demonstrates the Commission committed a manifest and

flagrant abuse of discretion of the authority delegated to it by

this court through Rule 8 of the Rules of the Supreme Court of

the State of Hawai#i.   See State ex. rel. Marsland v. Ames, 71

Haw. 304, 307, 788 P.2d 1281, 1283 (1990); see also Barnett v.
Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996).

Therefore,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED: Honolulu, Hawai#i, July 17, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson